FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                        No. 16-10287
             Plaintiff-Appellee,
                                                   D.C. No.
                    v.                        3:91-cr-00285-MHP

 CURTIS BLACKWELL, JR.,
           Defendant-Appellant.                     OPINION


         Appeal from the United States District Court
            for the Northern District of California
          Richard Seeborg, District Judge, Presiding

                    Submitted March 8, 2017*
                    San Francisco, California

                         Filed April 3, 2017

        Before: Edward Leavy, William A. Fletcher,
            and John B. Owens, Circuit Judges.

                         Per Curiam Opinion




    *
      The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2                UNITED STATES V. BLACKWELL

                            SUMMARY**


                            Criminal Law

    The panel affirmed the district court’s order denying
Curtis Blackwell, Jr.’s motion to set aside collection of a fine
and restitution, which Blackwell was ordered to pay in a 1993
criminal judgment.

    Blackwell argued that under 18 U.S.C. § 3613(b)(1), his
liability to pay the fine and restitution expired 20 years after
his judgment was entered. At the time Blackwell’s judgment
was entered, the Victim and Witness Protection Act (VWPA)
provided that a criminal defendant’s liability to pay a fine
expired either 20 years after the entry of judgment or upon
the death of the defendant. The Mandatory Victims
Restitution Act of 1996 (MVRA) amended the VWPA to
provide that the liability to pay a fine or restitution shall
terminate the later of 20 years from the entry of judgment or
20 years after the release from imprisonment of the
defendant.

    The panel held that the MVRA, and not the VWPA,
applied because the MVRA’s amendment merely increased
the time period over which the government could collect the
fines and restitution, and did not affect Blackwell’s
substantive rights. The panel rejected as meritless the
argument that application of the MVRA violates the Ex Post
Facto Clause.


    **
       This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
              UNITED STATES V. BLACKWELL                   3

                        COUNSEL

Curtis Blackwell, Jr., Lompoc, California, pro se Defendant-
Appellant.

Julie C. Reagin, Assistant United States Attorney; Sara
Winslow, Chief, Civil Division; Brian J. Stretch, United
States Attorney; United States Attorney’s Office, San
Francisco, California; for Plaintiff-Appellee.


                        OPINION

PER CURIAM:

    Curtis Blackwell, Jr., appeals pro se from the district
court’s order denying his motion to set aside enforcement of
the fine and restitution ordered as part of his criminal
judgment. We have jurisdiction under 28 U.S.C. § 1291. We
affirm.

                              I

    In 1993, Blackwell pled guilty to two counts of armed
bank robbery, in violation of 18 U.S.C. § 2113(a), (d), and
two counts of carrying a firearm during and in relation to a
crime of violence, in violation of 18 U.S.C. § 924(c)(1).
Blackwell was sentenced to 357 months in prison and ordered
to pay $10,000 in fines and $4,122 in restitution. In January
2013, Blackwell stopped paying his fines. After the
government demanded in 2015 that he pay the remaining
balance, Blackwell filed a pro se motion seeking to set aside
collection of his fines and restitution. He argued that under
18 U.S.C. § 3613(b)(1), his liability to pay the ordered fine
4              UNITED STATES V. BLACKWELL

and restitution had expired in 2013, 20 years after his
judgment was entered. The district court denied Blackwell’s
motion.

                               II

    At the time Blackwell’s judgment was entered, the Victim
and Witness Protection Act (“VWPA”) provided that a
criminal defendant’s liability to pay a fine expired either
20 years after the entry of judgment or upon the death of the
defendant. See 18 U.S.C. § 3613(b) (1993). In 1996,
however, Congress passed the Mandatory Victims Restitution
Act of 1996 (“MVRA”), Pub. L. No. 104-132, 110 Stat. 1227.
In relevant part, the MVRA amended the VWPA to provide
that the liability to pay a fine or restitution shall terminate
“the later of 20 years from the entry of judgment or 20 years
after the release from imprisonment of the [defendant].”
18 U.S.C. § 3613(b).

    The district court determined that the MVRA, and not the
VWPA, applied. We agree. While statutes are ordinarily
given only prospective effect, “when a statute is addressed to
remedies or procedures and does not otherwise alter
substantive rights, it will be applied to pending cases.” Friel
v. Cessna Aircraft Co., 751 F.2d 1037, 1039 (9th Cir. 1985)
(per curiam) (footnote omitted). We generally have held that
statutes of limitations are procedural or remedial in nature.
See id. (“Statutes of limitations are usually considered
remedial.”); see also Chenault v. U.S. Postal Serv., 37 F.3d
535, 538 (9th Cir. 1994) (“We have previously suggested that
a rule extending a statute of limitations is procedural in nature
. . . .”). Moreover, the MVRA’s amendment to the
termination of liability provision did not affect Blackwell’s
substantive rights. After the MVRA was enacted, Blackwell
              UNITED STATES V. BLACKWELL                    5

remained liable for the same amount of fines and restitution
as he was prior to the enactment. The MVRA merely
increased the time period over which the government could
collect those fines and restitution. Accordingly, the district
court correctly applied the MVRA and determined that
Blackwell’s liability to pay his fines and restitution had not
terminated.

    To the extent that Blackwell contends that application of
the MVRA violates the Ex Post Facto Clause, this argument
is likewise without merit. See United States v. Gianelli,
543 F.3d 1178, 1183 (9th Cir. 2008) (“Procedural changes . . .
which do not alter the definition of criminal conduct or
increase the penalty by which a crime is punishable, do not
violate the Ex Post Facto Clause.” (internal alterations and
quotations omitted)); United States v. Leo Sure Chief,
438 F.3d 920, 924 (9th Cir. 2006) (where the statute of
limitations had not yet run when the amendment extending
the statute took effect, applying amendment did not violate
the Ex Post Facto Clause because it did “not purport to
resurrect an expired criminal charge”).

   AFFIRMED.